253 F.2d 426
Hannah GLICKFELD, Administratrix, etc., et al., Appellants,v.Robert A. W. CARLETON, Jr., d/b/a Carleton Brothers Company,et al., Appellees.
No. 5321.
United States Court of Appeals First Circuit.
March 11, 1958.

Alan S. Flink, Providence, R.I., with whom Letts & Quinn, Providence, R.I., was on brief, for appellants.
Gerald W. Harrington, Providence, R.I., for Robert A. W. Carleton, Jr., d/b/a Carleton Brothers Co., and Standard Acc. Ins. Co., appellees.
Walter Adler, Providence, R.I., with whom Edward A. Lewis, Providence, R.I., was on brief, for Kantor Brothers, Inc., appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
This is an appeal from an order of the United States District Court for the District of Rhode Island entered October 14, 1957, dismissing a case without costs and without prejudice for lack of prosecution.  It is crystal-clear that the district court committed no abuse of discretion either (1) in denying a motion by the present appellants for an order exempting them from the application of a long-standing rule of the district court providing for dismissal for lack of prosecution of civil cases which had been on file during the three terms of court immediately preceding, or (2) in entering the final order now appealed from.


2
A judgment will be entered affirming the order of the District Court.